DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application 16/969,375 filed on 08/12/2020.

                                             Response to a Preliminary Amendment 
3.        With regard to Applicant's Remarks dated 08/12/2020: Preliminary amendment has been fully considered and is entered. By this Preliminary Amendment, claims 17-18 have been amended, claims 15-16 and 19-20 are currently canceled. Upon entry of this amendment, claims 1-14 and 17-18 are currently pending.

   Priority
4.       Acknowledgment is made of Applicant's claim for domestic priority to this application is a 371 of PCT/CN2019/072942 01/24/2019. Receipt is also acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.     The information disclosure statements (IDS) submitted on 08/12/2020, 05/19/2021 and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.       Claims 1-2, 4-9, 12-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyman et al. (US 2018/0139254 A1).
          Regarding Claim 1, Oyman teaches a method for video optimization ([paragraph 0050-0051] describes a method for Video optimizations), comprising: 
         receiving, by a network apparatus, a video measurement report ([Fig 4, paragraph 0057, 0059, 0065] describes device 204 (e.g. a network apparatus) receiving a video measurement report named “metrics and status message” 404 through link 232 from client device 206),
          wherein the video measurement report carries radio network layer information and application layer information ([paragraph 0065-0067, 0085-0086, 0130] describes a video measurement report named “metrics and status message” includes information related to a maximum bit rate and received signal strength indicator (e.g. radio network layer information) and information related to video codec parameter (e.g. application layer information));
       the radio network layer information comprises at least one of the following: radio channel quality and radio signal strength ([paragraph 0057, 0059, 0065, 0130] describes a video measurement report named “metrics and status message” includes radio network layer information that specifies the contents of message 404 that includes a maximum bit rate (e.g. measurement of radio channel quality) and received signal strength indicator (e.g. radio signal strength)); 
      performing, by the network apparatus, a video optimization strategy according to the video measurement report ([paragraph 0045, 0057, 0059, 0065] describes device 204 (e.g. a network apparatus) performing modification of a video measurement report related to metrics and status message to provide quality of service parameters can comprise one or more of a guaranteed bit rate, a maximum bit rate, a delay time, and a packet loss (e.g. a video optimization strategy) according to video optimization report)
      and returning a video measurement report response, wherein the video measurement report response carries a video optimization indication ([Fig 4, paragraph 0061-0062, 0067-0068] describes client device 206 receives through return channel 338 a PER message containing indication 404, for them to be used by the client device to perform video optimization through block 214’ such as such as dynamic transcoding to help optimize streaming to client device 206).

       Regarding Claim 2, Oyman teaches the method for video optimization, wherein the network apparatus is a mobile edge server ([paragraph 0071, 0107] describes device 204 (e.g. a network apparatus) is an edge server for  3GPP LTE network (e.g. mobile edge server)).

      Regarding Claim 4, Oyman teaches the method for video optimization, wherein the video optimization indication comprises at least one of the following: video code rate adjustment indication, transmission control protocol window adjustment indication, start termination, and restart ([paragraph 0055, 0060] describes indicate related to changed video bit rate, video codec frame rate (e.g. video code rate adjustment indication)).
    
    Regarding Claim 5, Oyman the method for video optimization, wherein, the video optimization strategy performing by the network apparatus according to the video measurement report comprises: performing, by the network apparatus, a video code rate adjustment strategy according to the video measurement report ([paragraph 0055, 0060, 0066] describes performing by the device 204 (e.g. a network apparatus) changing video bit rate, video codec frame rate (e.g. video code rate adjustment indication) to provide quality of service parameters can comprise one or more indications of a guaranteed bit rate, a maximum bit rate (e.g. a video code rate adjustment strategy) based on the video measurement report).

    Regarding Claim 6, Oyman the method for video optimization, wherein before receiving, by the network apparatus, the video measurement report, the method further comprises: receiving, by the network apparatus, a video optimization start request and returning a video optimization start response ([paragraph 0057, 0059-0060, 0125-0126] describes receiving by the device 204 (e.g. a network apparatus) according to the client device trigger to perform video optimization through block 214’ such as such as dynamic transcoding to help optimize streaming to client device 206 (e.g. a video optimization start request) before receiving video measurement report and sending back video optimization trigger response to the client device).

   Regarding Claim 7, Oyman the method for video optimization, wherein the video optimization start request is a video code rate adjustment start request, while the video optimization start response is a video code rate adjustment start response ([paragraph 0057, 0059-0060, 0125-0126] describes trigger to perform video optimization through block 214’ such as such as dynamic transcoding to help optimize streaming to client device 206 (e.g. a video optimization start request) before receiving video measurement report and sending back video optimization trigger response to the client device includes information related to video bit rate and video frame rate adjustment to perform (a video code rate adjustment start request) and sending back video optimization trigger response to the client device sending back video optimization trigger response to the client device related to performing video bit rate and video frame rate adjustment(e.g. a video code rate adjustment start response) by the device 204 (e.g. a network apparatus)).

     Regarding Claim 8, Oyman the method for video optimization,  wherein, the video optimization start request comprises at least one of the following: terminal identification, video information of one or more video source files, and current video code rate ([paragraph 0043, 0064] describes the video optimization trigger (e.g. start)  request includes present video bit rate and video frame rate (e.g. video code rate); 
     the video optimization start response comprises at least one of the following: optimization indication type, reporting manner, reporting period, reporting threshold of the video measurement report and short video reporting thresh ([paragraph 0059, 0062, 0066-0067] describes video optimization trigger (e.g. start) response includes video optimization indication type of parameter).

   Regarding Claim 9, Oyman the method for video optimization, wherein the video information comprises at least one of the following: video resolution, video height, video width, and video source code rate ([paragraph 0059, 0064-0066] describes video information includes video resolution information, height information for horizontal rendering of the streaming media content (e.g. video), width information for horizontal rendering of the streaming media content (e.g. video) and video bit rate and video frame rate information (e.g. video code rate)).

      Regarding Claim 12, Oyman teaches a method for video optimization ([paragraph 0050-0051] describes a method for Video optimizations), comprising: 
      reporting, by a terminal, a video measurement report ([Fig 4, paragraph 0057, 0059, 0065] describes client device 206 (e.g. a terminal) sending a video measurement report named “metrics and status message” 404 through link 232), 
     wherein the video measurement report carries radio network layer information and application layer information ([paragraph 0065-0067, 0085-0086, 0130] describes a video measurement report named “metrics and status message” includes information related to a maximum bit rate and received signal strength indicator (e.g. radio network layer information) and information related to video codec parameter (e.g. application layer information));
      the radio network layer information comprises at least one of the following: radio channel quality and signal strength ([paragraph 0057, 0059, 0065, 0130] describes a video measurement report named “metrics and status message” includes radio network layer information that specifies the contents of message 404 that includes a maximum bit rate (e.g. measurement of radio channel quality) and received signal strength indicator (e.g. radio signal strength)); 
      receiving, by the terminal, a video measurement report response ([paragraph 0057, 0059, 0065] describes client device 206 (terminal) receiving PER message containing video measurement report includes set of metrics and status messages),
      wherein the video measurement report response carries a video optimization indication; performing, by the terminal, a video optimization according to the video optimization indication in the video measurement report response ([paragraph 0059-0062, 0067-0068] describes client device 206 (terminal) receives through return channel 338 a PER message containing indication 404, for them to be used by the client device and client device 206 (terminal) performing video optimization based on PER message containing video measurement report includes set of metrics and status messages).

      Regarding Claim 13, Oyman teaches a method for video optimization according to claim 12, wherein, before reporting, by the terminal, the video measurement report, the method further comprises: sending, by the terminal, a video optimization start request and receiving a video optimization start response ([paragraph 0043, 0059-0060, 0064] describes client device sending the video optimization trigger (e.g. start)  request includes present video bit rate and video frame rate (e.g. video code rate) and receiving response);
     wherein, reporting, by the terminal, the video measurement report comprises: reporting, by the terminal, the video measurement report according to the video optimization start response ([paragraph 0057, 0059-0060, 0064-0065] describes client device 206 (e.g. a terminal) sending a video measurement report named “metrics and status message” 404 through link 232 based on video optimization trigger (e.g. start)  response).

      Regarding claim 17, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 17 a network apparatus, comprising: a first processor and a first computer-readable storage medium storing a first instruction which, when executed by the first processor. Oyman teaches a network apparatus, comprising: a first processor and a first computer-readable storage medium storing a first instruction which, when executed by the first processor ([paragraph 0106, 0116] describes device 204 (e.g. a network apparatus) includes a processor (e.g. a first processor) and a computer-readable storage medium storing an instruction which, when executed by the processor).

    Regarding Claim 18, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 18 a terminal, comprising: a second processor and a second computer-readable storage medium storing a second instruction which, when executed by the second processor ([paragraph 0019-0020] describes client device 206 (e.g. a terminal) includes a processor (e.g. a second processor) and a computer-readable storage medium storing an instruction which, when executed by the processor).
   

Claim Rejections - 35 USC § 103
9.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oyman et al. (US 2018/0139254 A1); and further in view of Balasubramanian et al. (US 2014/0036667 A1).
 Regarding Claim 3, Oyman teaches the method for video optimization, wherein the application layer information comprises at least one of the following: current video code rate, video playing rate, video download rate, video lag information and video buffer information ([paragraph 0057, 0059, 0065-0067, 0130] describes a video measurement report named “metrics and status message” includes application layer information that specifies indications of current video bit rate and video frame rate information (e.g. current video code rate)); 
       Oyman fails to teach wherein the video measurement report further comprises transmission control protocol layer information; the transmission control protocol layer information comprises at least one of the following: size of a transmission control protocol window and serial number of a transmission control protocol message;
       However, Balasubramanian teaches the method for video optimization, wherein the video measurement report further comprises transmission control protocol layer information ([paragraph 0036, 0070, 0101] describes video rate adaption (e.g. video optimization) includes comprises transmission control protocol layer information); 
     the transmission control protocol layer information comprises at least one of the following: size of a transmission control protocol window and serial number of a transmission control protocol message ([paragraph 0070, 0101, 0110] describes the transmission control protocol layer information includes transmission control protocol window size information); 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oyman to include wherein the video measurement report further comprises transmission control protocol layer information; the transmission control protocol layer information comprises at least one of the following: size of a transmission control protocol window and serial number of a transmission control protocol message as taught by Balasubramanian. One of ordinary skill in the art would be motivated to utilize the teachings of Oyman in the Balasubramanian system in order to provide TCP congestion window size behavior vs. time ([paragraph 0110] in Balasubramanian).

13.     Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman et al. (US 2018/0139254 A1); and further in view of Talukder et al. (US
2017/ 0134831 A1).
        Regarding Claim 10, Oyman fails to teach the method for video optimization, wherein the method further comprises: receiving, by the network apparatus, a video optimization termination request and returning a video optimization termination response.
     However, Talukder teaches the method for video optimization, wherein the method further comprises: receiving, by the network apparatus, a video optimization termination request and returning a video optimization termination response ([paragraph 0059, 0074-0075] describes receiving by computing device (e.g. network apparatus) a video optimization termination command from client’s device and sending response back that video optimization session is terminated).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oyman to include receiving a video optimization termination request and returning a video optimization termination response as taught by Talukder. One of ordinary skill in the art would be motivated to utilize the teachings of Oyman in the Talukder system in order to provide server is responsible for session termination ([paragraph 0044] in Talukder).

    Regarding Claim 11, the combination of Oyman and Talukder teach the method for video optimization according to claim 10, wherein the video optimization termination request is a video code rate adjustment termination request, while the video optimization termination response is a video code rate adjustment termination response (Talukder: [paragraph 0059, 0061, 0074-0075, 0104] describes video optimization termination request from client’s device is video frame (e.g. code) rate adjustment termination request and video optimization termination response to the client device is video frame (e.g. code) rate adjustment termination response).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oyman to include wherein the video optimization termination request is a video code rate adjustment termination request, while the video optimization termination response is a video code rate adjustment termination response as taught by Talukder. One of ordinary skill in the art would be motivated to utilize the teachings of Oyman in the Talukder system in order to perform gain control, jitter management, noise cancellation, frame rate adjustment based on network bandwidth and other operations ([paragraph 0061] in Talukder).

      Regarding Claim 14, Oyman fails to teach the method for video optimization, according to claim 12, wherein the method further comprises: sending, by the terminal, a video optimization termination request, receiving a video optimization termination response, and stopping reporting the video measurement report.
     However, Talukder teaches the method for video optimization, according to claim 12, wherein the method further comprises: sending, by the terminal, a video optimization termination request, receiving a video optimization termination response, and stopping reporting the video measurement report ([paragraph 0059, 0074-0075] describes receiving by computing device (e.g. network apparatus) a video optimization termination command from client’s device (e.g. terminal0 and sending response back that video optimization session is terminated).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oyman to include sending, by the terminal, a video optimization termination request, receiving a video optimization termination response, and stopping reporting the video measurement report as taught by Talukder. One of ordinary skill in the art would be motivated to utilize the teachings of Oyman in the Talukder system in order to provide server is responsible for session termination ([paragraph 0044] in Talukder).


Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Swenson et al., US 20140025837 A1, a method for a video optimizer receives a request to optimize a source file and stream the optimized file.      
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459